Citation Nr: 1643704	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 7, 2010 for the award of service connection for diabetes mellitus II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2014, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO.  A copy of the transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran initially filed a claim seeking service connection for diabetes mellitus II on October 16, 2007; service connection for diabetes was denied in a May 2008 rating decision. 

2. The Veteran was notified of the May 2008 rating decision and of his appellate rights with respect thereto, but he did not initiate an appeal within one year of notice of the decision, and the presumption that VA officials properly discharged their official duties by sending proper notification to the Veteran of the May 2008 rating decision has not been rebutted.


CONCLUSIONS OF LAW

1. The May 2008 rating decision that denied entitlement to service connection for diabetes mellitus II is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2015).

2. The criteria for an effective date earlier than April 7, 2010 for the award of service connection for diabetes mellitus II have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.156, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices as to the underlying service connection claim for diabetes in January 2008 and April 2010.  The notices included information concerning establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Earlier Effective Date

The Veteran asserts that he is entitled to an effective date for the award of service connection for diabetes that is consonant with the date of his first application for that benefit.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation. 38 C.F.R. § 3.400(b)(2) (2015).

The Veteran originally filed a claim for service connection for diabetes on October 16, 2007, and the claim was denied in a May 2008 rating decision.  The Veteran contends that he did not receive notice of the May 2008 rating decision or accompanying denial letter, and that the October 16, 2007 claim consequently remained pending until the May 2011 grant of service connection.  

An appeal consists of a timely filed notice of disagreement in writing, and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  With respect to a notice of disagreement, a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015).  A claimant or his representative must file a notice of disagreement within one year from the date that the RO mailed the notice of a decision.  38 C.F.R. § 20.302(a) (2015).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c) (West 2014).  Further, the statutory language for the notice of disagreement filing time limit is mandatory and jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

The Court has held that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1 (1926); Sthele v. Principi, 19 Vet. App. 11, 16 (2004) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  This presumption can be overcome "only by the submission of 'clear evidence to the contrary.'"  Id. at 16 (quoting Ashley, 2 Vet. App. at 309).  

The Board notes that a May 2008 date stamped notice letter and rating decision was sent to the Veteran's address of record, which has not changed during the period on appeal.  The Veteran does not contend that he lived at another address at the time, and the Board notes that he continues to live at the same address as reported in 2008.  In addition, the May 2008 rating decision and notice letter was not returned as undeliverable.

In an April 7, 2010 statement, the Veteran requested the VA to re-open his claim for service connection for diabetes.  The Veteran also stated that he would be willing to report for a VA examination.  In July 2010, the Veteran contacted the VA and reported that he did not receive the notification for his previous March 2008 VA examination and requested a new VA examination.  The Veteran underwent a VA examination in August 2010 and his claim for service connection was granted in a May 2011 rating decision.  The Veteran was assigned an April 7, 2010 effective date.

In an April 2012 Notice of Disagreement, the Veteran disagreed with the effective date based on a February 2012 medical statement from his private physician noting the date of onset of his diabetes prior to January 2003.  The Veteran reiterated his theory of entitlement to an earlier effective date based on medical evidence showing an earlier diagnosis for diabetes.

During a December 2014 DRO hearing, the Veteran testified that he did not receive notification of his March 2008 VA examination.  In addition, the Veteran testified that he did not receive notification of the May 2008 rating decision.  The Veteran further testified that his mailing address had not changed during this time period.

In a January 2015 statement, the Veteran's asserted that he never received notice to attend his VA examination, scheduled for March 2008, and further asserted that he never received a VA letter, dated January 2008, asking that he provide evidence of treatment for his claimed disability.

The Board finds that the Veteran's assertions that he did not receive notification of the May 2008 rating decision does not rebut the presumption that VA mailed him the denial letter and rating decision.  The Board notes that the Veteran's assertions as to which communications he did not receive from the RO have changed over time; initially asserting that he did not receive notice for the scheduled March 2008 VA examination, then asserting that he did not receive the May 2008 letter of denial and rating decision, and finally asserting that he did not receive the January 2008 letter requesting evidence of treatment for his claimed disability.  The Board also notes that the Veteran initially disagreed with the April 7, 2010 effective date based on medical evidence showing an earlier date of diagnosis.  The Veteran did not raise his contention that he did not receive notice of the May 2008 denial letter and rating decision until his December 2014 DRO hearing, over two and a half years after filing his April 2012 Notice of Disagreement.  Moreover, the Veteran testified that his mailing address had not changed during this time period.

It is presumed that VA officials properly discharge their official duties and that the Veteran was issued proper notification of the denial of his claim of entitlement to service connection for diabetes.  The Board finds that the presumption of regularity in this appeal is not rebutted.  The date stamped letter provides clear tangible evidence that proper notice of the May 2008 rating decision was issued and received.  

Conversely, the Veteran has not provided clear tangible evidence that the proper notice was not received.  The Board does not find the various statements from the Veteran enough to overcome the record containing an official date stamped copy of the May 2008 denial letter.  

Accordingly, the Board finds that proper notice of the May 2008 rating decision was provided to the Veteran and there is no clear evidence to the contrary.  Thus, the May 2008 rating decision is final.  

The effective date of an award is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  In this case, the current claim was received on April 7, 2010, and this is the earliest effective date that can be assigned.  Therefore, there is no basis under law for granting an effective date earlier than April 7, 2010; the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to an effective date earlier than April 7, 2010 for the award of service connection for diabetes mellitus II is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


